PER CURIAM.
Because there were no genuine issues of material fact and, as a matter of law, The Church by the Sea did not acquire an irrevocable license to park at no charge, we affirm the trial court’s order granting final summary judgment in favor of Bal Harbour Shops, Ltd. See Dance v. Tatum, 629 So.2d 127 (Fla.1993); Seaboard Air Line Ry. Co. v. Dorsey, 111 Fla. 22, 149 So. 759 (1933); Albrecht v. Drake Lumber Co., 67 Fla. 310, 65 So. 98 (1914), receded from on other grounds by Dance v. Tatum, 629 So.2d 127 (Fla.1993).
Affirmed.